Friday, June 24, 2011


Mr. Gavin Neal Lewis
Attorney at Law
1612 Ravenwood Court
Aledo, TX 76008


Mr. Douglas W. Alexander
Alexander Dubose & Townsend, L.L.P.
515 Congress Avenue, Suite 2350
Austin, TX 78701-3562
Mr. Theodore Cassiday Keramidas
T. Cass Keramidas, P.C.
800 East Campbell Road,  Suite 202
Richardson, TX 75081

RE:   Case Number:  10-0434
      Court of Appeals Number:  05-08-01685-CV
      Trial Court Number:  CC-08-06984-A

Style:      1/2 PRICE CHECKS CASHED
      v.
      UNITED AUTOMOBILE INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk


                                       |cc:|Mr. John Warren  |
|   |Ms. Lisa Matz    |
|   |Mr. William H.   |
|   |Lawrence         |
|   |Mr.  William S.  |
|   |Rhea             |
|   |Mr. Charles A.   |
|   |Ruesink          |
|   |Mr. E. Thomas    |
|   |Bishop           |